[NAME_FIRST] [NAME_ LAST]

[ADDRESS1]

[ADDRESS2]

[CITY] [STATE] [ZIP]




RESTRICTED STOCK UNIT AWARD AGREEMENT




You have been granted an Outside Director Restricted Unit Award (“RSUs”) as
follows:







Grant Date




# RSUs




Vesting Date




Payment Date













After Termination of Board Service




Plan Information:  The RSUs have been granted pursuant to the 1998 Stock
Incentive Plan, as amended and restated on June 2, 2003, and modified on August
26, 2003 and on May 24, 2005 (the “Plan”), and are subject to all the
restrictions, conditions and other terms contained in that Plan (see the
enclosed Prospectus and Prospectus Supplement for a summary of the Plan).  Each
RSU represents the right to receive one share of Dollar General common stock (or
equivalent cash payment at the sole discretion of the Compensation Committee) on
the Payment Date.




Important Tax Law Changes:  Due to tax law changes enacted in the American Jobs
Creation Act of 2004 and applicable to the Plan effective January 1, 2005, new
rules contained in Section 409A of the Internal Revenue Code (“IRC”) apply to
the payment of RSUs.  These new rules apply to RSUs that are unvested as of, or
granted after, December 31, 2004.  Please refer to the Prospectus Supplement
dated May 24, 2005 for more information.




Vesting Information:  The RSUs generally will vest on the Vesting Date set forth
above if you are a member of the Board on that date. The Vesting Date may be
accelerated upon a change in control of Dollar General, or upon the termination
of your service as a director by reason of death, Disability or Normal
Retirement (each as defined in the Plan), all as set forth in the Plan. If your
service as a director is terminated for Cause (as defined in the Plan), all
RSUs, vested or not, will terminate immediately and you will not be entitled to
any payment with respect to your RSUs.




Payment Date and Form:  You will not receive a payment relating to the RSUs
until you have ceased to be a Board member. Your payment will be made in shares
of Dollar General common stock (other than fractional shares, which will be paid
in cash), or in cash or part shares and part cash at the sole option of the
Compensation Committee. You can choose to receive your payment either in a
single lump sum or in 10 or less annual installments. You also may choose the
timing of your lump sum payment or first payment installment from 3 options:
(1) as soon as practicable after you cease to be a Board member (subject to a
6-month delay if you are a “key employee”); (2) on the first day of the calendar
month beginning more than 6 months after you cease to be a Board member; or
(3) on the first anniversary of the date on which you cease to be a Board
member.




Your elections will apply to all RSUs granted to you under the Plan, not just to
those subject to this particular award. Your “Initial Payment Elections” will be
either those in place on December 31, 2005 (or any later date permitted under
IRC Section 409A and allowed by the Compensation Committee) or, in the event you
do not affirmatively choose your elections or follow the proper procedures for
doing so, the Plan





--------------------------------------------------------------------------------

Default Payment Provisions (described below). You may make changes to your
Initial Payment Elections after December 31, 2005 as long as:




(a)

you make the changes no later than 1 full year before your service as an Outside
Director terminates;






(b)



the changes do not have the effect of accelerating the time or schedule of
payment (e.g., you may not change from installments to a lump sum; and you may
not elect to accelerate time of payment); and




(c)

the changes defer the first payment for at least 5 years from the previously
selected  payment date (except for elections to change the time or form of
payment not related to death or disability).  




Your payment elections must be in writing (see attached form). If you make no
payment elections, your payment will be made in a lump sum (the Plan’s default
payment form) as soon as practicable after you cease to be a Board member
subject to a 6-month delay if you are a “key employee” (the Plan’s default
payment time).  The Plan’s default payment form and default payment time are the
“Plan Default Payment Provisions”.




You may also designate a beneficiary to receive your payments in the event of
your death at any time.  If you make no beneficiary designation, your payments
will be made to your estate upon your death.




General Information:  Section 8(c)(xi) of the Plan requires that you enter into
an agreement with Dollar General regarding this award. Accordingly, please sign
below and return to Susan Lanigan.




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
________, 2005.




DOLLAR GENERAL CORPORATION










 

By:

      

Susan S. Lanigan

   

Executive Vice President and General Counsel







[DIRECTOR NAME]










  








- 2 -




--------------------------------------------------------------------------------

OUTSIDE DIRECTOR RESTRICTED UNIT AWARD

PAYMENT ELECTION FORM




Instructions:  

Please complete the following with respect to:




·

The timing of payment of your RSUs; and

·

Your designated beneficiary.




Please note that your elections will apply to all of your RSUs (whether
previously awarded, currently awarded or to be awarded in the future), and that
failure to file any election means you have elected the Plan Default Payment
Provisions.




Except as provided below, you may change your payment elections at any time
through December 31, 2005 by completing another Election Form and submitting it
to the Stock Services Administrator, 100 Mission Ridge, Goodlettsville, TN
37072.  Thereafter, you may change your payment elections only if:  (a) the new
election is made not later than 1 full year prior to the date on which you cease
to be an Outside Director, (b) the new election does not accelerate the time or
schedule of payment (e.g., you cannot elect to change from installments to a
lump sum; and you cannot elect to accelerate time of payment), and (c) the first
payment must be deferred for at least 5 years from the previously selected
payment date (except for elections to change the time or form of payment not
related to death or disability).  




If properly completed and timely filed, this will supersede any prior elections
made by you immediately upon receipt of your Election Form by the Stock Services
Administrator unless your service as a director terminates within 12 months of
the receipt of your changes. In that case, your elections are considered to be
(1) those reflected on the last Election Form properly completed and timely
received by the Stock Services Administrator more than 12 months prior to your
service termination date or (2) if there is no Election Form properly completed
and timely received by the Stock Services Administrator, those under the Plan
Default Payment Provisions. We refer to the date on which your service as a
director terminates as your “Service Termination Date.”




Form of Payment:

 Choose one of the following:






[    ]

Lump Sum Distribution




[    ]

Annual Installments (if you choose this option, indicate below the number of
annual installments desired, which may not exceed 10):

No. of Annual Installments: ______




Timing of Payment: Choose one of the following to indicate when you would like
your lump sum distribution or your first annual installment, as applicable, to
be made:




[    ]

As soon as practicable after my Service Termination Date (subject to a 6-month
delay if you are a “key employee”);

[    ]

On the first day of the calendar month beginning more than 6 months after my
Service Termination Date

[    ]

On the first anniversary of my Service Termination Date







Date

       

Signature





- 3 -




--------------------------------------------------------------------------------

OUTSIDE DIRECTOR RESTRICTED UNIT AWARD

BENEFICIARY DESIGNATION FORM







Instructions:  Please complete the following with respect to your designated
beneficiary for your Outside Director Restricted Unit Awards (“RSUs”).




You may change your designated beneficiary at any time by completing another
Beneficiary Designation Form and submitting it to the Stock Services
Administrator, 100 Mission Ridge, Goodlettsville, TN 37072.  




Beneficiary Designation:




Please indicate below the name of the person to whom you would like your
payments to be made upon your death (if you do not designate a beneficiary,
payments will be made to your estate):







 







I understand that this Beneficiary Designation Form supersedes any prior
Beneficiary Designation Form for my RSUs.




Date

       

Signature








- 4 -


